DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1--13, and 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, 11-15, 18, 20, 21, 23, and 24 of U.S. Patent No.10,988,663 (‘663 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 1 and 11 of instant application incorporating by its dependent claims are contained in the independent patent claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2,  and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bruning (US 4,569,393) (“Bruning” herein – provided by Applicant) and further in view of Bulte-Loyer et al. (US 2016/0115365 A1) (“Bulte” herein).

Claim 1
Brunig discloses a method for sealing a void in a well comprising: injecting into the well a triggerable gel composition having an untriggered size and comprising a polymer, wherein the polymer comprises an inert monomer, a practical monomer, and less than 1.5% by weight of a cross-linker, wherein when the triggerable gel composition, the triggerable gel composition swells to at least ten times the untriggered size, and wherein the triggerable gel composition does not contain an effective amount of cement. (Col. 2 lines 6-27; Col. 4 lines 53+; Col. 5 lines 1+; Col. 6 lines 29-43) (Col. 5 lines 3-21) Suitable acrylamide-based polymers are disclosed in U.S. Pat. No. 3,749,172 (incorporated herein by reference- ‘172 herein). ‘172, incorporated by reference, recites that the copolymers which can be used in the practice of the invention are the water-dispersible copolymers resulting from the polymerization of a major proportion of acrylamide or methacrylamide and a minor proportion of an ethylenically unsaturated monomer copolymerizable therewith. It is desirable that sufficient acrylamide or methacrylamide be present in the monomers mixture to impart to the copolymer the above-described water-dispersible properties, for example, from about 90 to 99 percent acrylamide and from about 1 to 10 percent other ethylenically unsaturated monomers. 
	Bruning however does not explicitly disclose exposed to H2S.
	Bulte teaches the above limitation (See paragraph 0029 → Bulte teaches this limitation in that, the hydrogen sulfide swellable polymers may be coupled to water super absorbent polymers such as polymethacrylate, polyacrylamide and non-soluble acrylic polymers. A further association may be with one or more compounds from the list comprising an aqueous inverse emulsion of polymer comprising a betaine group, poly-2,2,1-bicyclo heptene (polynorbornene), alkylstyrene, crosslinked substituted vinyl acrylate copolymers, diatomaceous earth, vulcanized rubber, polyisoprene rubber, vinyl acetate rubber, polychloroprene rubber, acrylonitrile butadiene rubber, hydrogenated acrylonitrile butadiene rubber, ethylene propylene diene monomer, ethylene propylene monomer rubber, styren-butadiene rubber, styrene/propylene/diene monomer, brominated poly(isobutylene-co-4-methylstyrene), butyl rubber, chlorosulphonated polyethylenes, polyacrylate rubber, polyurethane, silicone rubber, brominated butyl rubber, etc) for the purpose of restoring zonal isolation for wellbore fluids that contain hydrogen sulfide. [0022]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bruning with the above limitation, as taught by Bulte, in order to restore zonal isolation

	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Bruning discloses the method of claim 1, wherein the void is located in one of: a casing of an active well or concrete in a plugged and abandoned well. (Col. 2 lines 6-27; Col. 9 lines 13-16)

Claim 5
Bruning discloses the method of claim 1, wherein the inert monomer is one or more of methyl methacrylate, styrene, alkyl substituted styrenes, methyl acrylate, methacrylic and acrylic monomers, acryloyl nitrile, polyvinylpyrolidinone and a substituted acrylamide, and the practical monomer is one or more of 2-(dimethylamino) ethyl methacrylate, vinyl pyridine, 2-(diethylamino) ethyl acrylate, 3-(dimethylamino)propyl acrylate, and acrylic acid. (Same as Claim 1)

Claim 6
Bruning discloses the method of claim 1, wherein the inert monomer is 5-80% by weight of the triggerable gel composition and the practical monomer is 5-80% by weight of the triggerable gel composition. (Same as Claim 1)

Claim 7
Bruning discloses the method of claim 1, wherein the cross-linker is one or more of ethylene glycol dimethacrylate, methylene bis-acrylamide, triethyleneglycol trimethacyrlate, and divinyl- or trivinyl benzene. (Col. 5 lines 3-21) Suitable acrylamide-based polymers are disclosed in U.S. Pat. No. 3,749,172 (incorporated herein by reference- ‘172 herein). ‘172, incorporated by reference, recites that examples of crosslinking agents include methylenebisacrylamide, divinylbenzene, vinyl ether, divinyl ether, and the like. Said crosslinking agents can be used in small amounts, e.g., up to about 1 percent by weight of the monomeric mixture. (Col. 4 lines 46- 48)

Claim 8
Bruning discloses the method of claim 1, wherein the triggerable gel composition is comprised within a working fluid that does not contain an effective amount of cement. (Col. 2 lines 6-27)

Claim 9
Bruning discloses the method of claim 1.  Bruning however does not explicitly disclose, wherein the triggerable gel composition comprises gel particles with an average size between 10 nanometers and 5 micrometers prior to being triggered.
	Bulte teaches the above limitation (See paragraph 0025 → Bulte teaches this limitation in that the particle-size distribution of the material may be such that the average particle size is between about 10 .mu.m and about 1000 .mu.m. The average particle size may also be between about 100 .mu.m and 900 .mu.m.) for the purpose of having optimal performace. [0029]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bruning with the above limitation, as taught by Bulte, in order to have an optimal performance.

Claim 10
. Since Bruning teaches the same method of plugging a wellbore comprising a polymer where the polymer comprises a monomer of methacrylic acid and an acrylic acid, and a crosslinked and forming a triggerable gel, triggered when exposed to H2S and/or COs, and does not comprise cement, it would be an inert monomer and a practical 
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DFNewfield Co, 7 FSupp 773, 22 USPQ 313 (EDNY1934).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and there is no other rejection of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daou et al. (US 2014/0090895 A1) COMPOSITIONS AND METHODS FOR REDUCING FLUID LOSS teaches The current application discloses compositions and methods for reducing fluid loss during subterranean operations. CO.sub.2 activated swellable elastomers can be used in subterranean operations to reduce fluid loss. In particular, the current application discloses compositions and methods for reducing lost circulation during drilling and drilling related subterranean operations, Todd et al. (US 2008/0139415 A1)  Acid-generating fluid loss control additives and associated methods teaches Many methods are provided herein including a method of providing fluid loss control comprising: providing a treatment fluid; adding to the treatment fluid an acid-generating fluid loss control additive comprising an acid-generating component wherein the acid-generating fluid loss control additive forms droplets in the treatment fluid; and placing the treatment fluid into a subterranean formation. Other methods are provided as well. , and Sullivan et al. (US 2012/0298354 A1) TRIGGERING POLYMERIZATION ON-DEMAND FOR WATER CONTROL DOWNHOLE teaches Methods of sealing a subterranean formation including introducing a trigger-able fluid, the trigger-able fluid containing an ethylenically unsaturated monomer, into a subterranean formation, and using an electromagnetic trigger unit having an electromagnetic source to initiate polymerization of the ethylenically unsaturated monomer after at least a portion of the trigger-able fluid has permeated into the subterranean formation. 

    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/27/2021